


Exhibit 10.26




DINEEQUITY, INC.
AMENDED AND RESTATED
EXECUTIVE SEVERANCE AND
CHANGE IN CONTROL POLICY


1.     Purpose. The DineEquity, Inc. Executive Severance and Change in Control
Policy (the “Policy”) is amended and restated effective ___________, to provide
severance benefits under specified circumstances to Participants (as defined
below) of DineEquity, Inc. or its wholly-owned subsidiaries (collectively the
“Corporation”) who are in a position to contribute materially to the success of
the Corporation. As consideration for severance benefits under this Policy, the
Participant shall release the Corporation from any and all actions, suits,
proceedings, claims and demands related to employment with the Corporation and
to the termination by signing a waiver and release document in a form provided
by the Corporation. Such document shall include a statement that benefits under
this Policy are conditioned upon the Corporation's receipt of a signed release.


2.     Definitions.


For purposes of the Policy, the following terms are defined as follows:
 
a.     Base Salary. “Base Salary” means the fixed annual base salary (excluding
bonuses and other benefits) paid to an employee regularly each pay period for
performing assigned job responsibilities.


    b.     Cause. “Cause” means, as determined by the Corporation:
(i)    The willful failure by the Participant to substantially perform his or
her duties with the Corporation (other than any such failure resulting from the
Participant's incapacity due to physical or mental illness);
(ii)    The Participant's willful misconduct that is demonstrably and materially
injurious to the Corporation, monetarily or otherwise;
(iii)    The Participant's commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Participant's duties; or
(iv)    The Participant's conviction or plea of no contest to a felony or a
crime of moral turpitude.
For purposes of this subsection b., no act, or failure to act, on the
Participant's part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without the reasonable belief that the
Participant's action or omission was in the best interest of the Corporation.
    c.     Change in Control. A “Change in Control” shall be deemed to have
occurred if:
    
(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Corporation; any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation; or any company owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of Stock of the Corporation) is or becomes after
the Effective Date the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the securities beneficially owned by such person any securities
acquired directly from the Corporation or its affiliates) representing 35% or
more of the combined voting power of the Corporation's then outstanding
securities;
(ii)    during any period of two consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Corporation to effect a
transaction described in subsections (i), (iii) or (iv) of this Section 2.c.)
whose election by the Board or nomination for election by the Corporation's
stockholders was approved by a vote of at least two-thirds ( 2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or




--------------------------------------------------------------------------------




(iii)    the consummation of a merger or consolidation of the Corporation with
any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, at least 75% of the combined voting
power of the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of the Corporation's then outstanding securities; or
(iv)    the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation's assets;
provided, that with respect to any non-qualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in subsection i., ii., iii. or iv. also constitutes a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in
order for the payment not to violate Section 409A of the Code.
    d.     Participant. “Participant” means any employee with the title of vice
president or higher who serves as an officer of the Corporation or any other
such person in a position to contribute materially to the success of the
Corporation that is selected by the Compensation Committee to be eligible for
severance benefits under this Policy, other than employees excluded pursuant to
Section 4.


    e.     Good Reason. A Participant shall have "Good Reason" to effect a
voluntary termination of his or her employment in the event that the Corporation
(i) breaches its obligations to pay any salary, benefit or bonus due to him or
her, (ii) requires the Participant to relocate more than 50 miles from the
Participant's current, principal place of employment, (iii) assigns to the
Participant any duties inconsistent with the Participant's position with the
Corporation or significantly and adversely alters the nature or status of the
Participant's responsibilities or the conditions of the Participant's
employment, or (iv) reduces the Participant's Base Salary and/or bonus
opportunity, except for across-the-board reductions similarly affecting all
management personnel of the Corporation and all management personnel of any
corporation or other entity which is in control of the Corporation; and in the
event of any of (i), (ii), (iii) or (iv), the Participant has given written
notice to the Committee or the Board of Directors as to the details of the basis
for such Good Reason within 30 days following the date on which the Participant
alleges the event giving rise to such Good Reason occurred, the Corporation has
failed to provide a reasonable cure within 30 days after its receipt of such
notice and the effective date of the termination for Good Reason occurs within
90 days after the initial existence of the facts or circumstances constituting
Good Reason.


    f.     Severance Benefits. “Severance Benefits” means the benefits set forth
in Section 5 of this Policy.


    g.     Severance Benefits Subsequent to a Change in Control. “Severance
Benefits Subsequent to a Change in Control” means the benefits set forth in
Section 6 of this Policy.


3.     Administration. This Policy is administered by the Chief Executive
Officer of the Corporation. The Chief Executive Officer has discretion and
authority with respect to the administration, interpretation and application of
the Policy, except as expressly limited by the terms of the Policy. The Chief
Executive Officer must receive approval from the Compensation Committee of the
Board of Directors (the “Committee”) in order to authorize severance benefits
outside of the terms of this Policy to the employees covered by this Policy.


4.     Participation. Participants who are eligible for severance benefits under
this Policy are listed by job title on Exhibit A, which is attached hereto and
incorporated by reference herein. Additions to or deletions from the list of
Participants shall be reflected in an amendment to Exhibit A to this Policy
approved by the Committee. A Participant who is entitled to severance benefits
pursuant to a separate severance benefit arrangement, change in control
severance agreement, employment agreement or other written agreement with the
Corporation shall not be eligible for severance benefits under this Policy
whether or not his or her position is listed on Exhibit A.


5.     Severance Benefits. Any Participant whose employment with the Corporation
is involuntarily terminated by the Corporation without Cause shall be eligible
for Severance Benefits hereunder provided the Participant has returned a signed
general release of all claims, substantially in the form attached hereto as
Exhibit B (the “Release”), to the Committee within the time period requested by
the Committee and has not revoked the Release within the time permitted under
any applicable state and federal laws. The Release may be revised from time to
time prior to a Change in Control to comply with applicable law or to reflect
changes made to the Corporation's standard form of general release of all claims
for all Participants. For purposes of this policy, involuntary termination by
the Corporation shall mean a separation from service within the meaning of




--------------------------------------------------------------------------------




Section 409A of the Internal Revenue Code (the “Code”) and the regulations
thereunder, which separation is initiated by the Corporation.


a.    Payment Amount. The severance pay (“Severance Pay”) to which a Participant
is eligible pursuant to this Section 5 shall be (i) a payment equal to 12 months
Base Salary and (ii) a payment equal to the bonus to which the Participant would
have been entitled under the Corporation's annual incentive plan for the then
current fiscal year, determined based on actual performance for the full
performance period, and prorated based on the portion of the performance period
that has elapsed prior to the date of termination, determined in accordance with
the Corporation's administrative practices.


    b.     Method of Payment. The payment described in clause (i) of Section
5.a. shall be paid to the eligible Participant in a lump sum by check within 30
days after the effective date of the Participant's termination of employment,
except to the extent payment is required to be delayed pursuant to Section 12,
and provided that if such thirty-day period straddles two consecutive calendar
years, payment shall be made in the second of such years. The payment described
in clause (ii) of Section 5.a. shall be paid at the time the annual bonus would
have been paid to the Participant had he or she remained employed through the
last day of the applicable fiscal year.


    c.     Death of Participant. If a Participant dies after signing the release
and prior to receiving Severance Pay to which he or she is entitled pursuant to
the Policy, payment shall be made to the beneficiary designated by the
Participant to the Corporation or, in the event of no designation of
beneficiary, then to the estate of the deceased Participant.


    d.     Outplacement Benefit. The Corporation shall provide standard
outplacement services at the expense of the Corporation, but not to exceed in
total an amount equal to $5,000, from an outplacement firm selected by the
Corporation. In order to receive outplacement services, the Participant must
begin utilizing the services within 90 days of his or her date of termination.


6.     Severance Benefits Subsequent to a Change in Control. Any Participant
whose employment with the Corporation is involuntarily terminated by the
Corporation without Cause within 24 months following a Change in Control or
whose employment is voluntarily terminated by the Participant for Good Reason
within 24 months following a Change in Control shall be eligible for Severance
Pay and Severance Benefits hereunder provided the Participant has returned a
signed Release to the Committee within the time period requested by the
Committee and has not revoked the Release within the time permitted under any
applicable state and federal laws.


a.    Payment Amount. The amount of Severance Pay for which a Participant is
eligible hereunder shall be a payment equal to 24 months Base Salary plus a sum
equal to the greater of the Participant's target bonus for the year in which the
termination takes place or the average of the bonuses received by the
Participant pursuant to the Corporation's annual incentive plan or other similar
bonus plan relating to the prior three fiscal years.


b.     Continued Benefits. The Corporation shall pay premiums on behalf of the
Participant, for coverage substantially similar to that provided under the
Corporation's health and life insurance plans, at the same cost to the
Participant as was effective immediately prior to termination, and for so long
as the Participant elects to continue such coverage up to a 24 month period.  To
the extent that the Participant becomes covered under a health or life insurance
plan maintained by a subsequent employer, the Participant shall cease to be
covered under the same type of plan maintained by the Corporation.  The
Participant shall notify the Corporation within 30 days after similar health or
life benefits become available to the Participant from a subsequent employer.


c.    Accelerated Vesting of Equity and Long-Term Incentive Awards.


Any unvested stock options, stock appreciation rights, restricted stock awards,
restricted stock units, and other equity-based awards held by the Participant
that are subject only to service and time based vesting conditions (and not
performance-based vesting conditions) will vest as of the day immediately
preceding the effective date of termination and, to the extent applicable, will
become exercisable, and any restrictions or conditions on such equity-based
awards shall immediately lapse and be deemed satisfied. Any stock options or
stock appreciation rights held by the Participant shall remain exercisable until
the earlier of 24 months after the date of termination or their original
expiration date.


Upon the occurrence of a Change in Control, each Participant shall, with respect
to all outstanding, unvested performance units and any other equity-based and
long-term cash-based compensation awards subject to performance-based vesting
criteria that are held by such Participant immediately prior to the Change in
Control, be deemed to have satisfied any performance-based vesting criteria
based on the Corporation's actual performance through the date of the Change in
Control, and following the Change in Control any such awards shall continue to
vest based upon the time or service-based vesting




--------------------------------------------------------------------------------




criteria, if any, to which the award is subject. If the Participant's employment
terminates in accordance with the terms and conditions of this Section 6 after
such Change in Control, such performance-based awards shall become immediately
and fully vested, and shall be paid to the Participant not later than 30 days
after the date of such termination.


Severance Benefits Subsequent to a Change in Control shall be in lieu of any
Severance Benefits which accrue under Section 5 of this Policy.


    d.     Method of Payment. Severance Pay payable pursuant to this Section 6
shall be paid to an eligible Participant in a lump sum by check issued within 30
days after the effective date of the Participant's termination of employment,
except to the extent payment is required to be delayed pursuant to Section 12,
and provided that if such thirty-day period straddles two consecutive calendar
years, payment shall be made in the second of such years.


    e.     Death of Participant. If a Participant dies after signing the release
and prior to receiving Severance Pay to which he or she is entitled pursuant to
the Policy, payment shall be made to the beneficiary designated by the
Participant to the Corporation or, in the event of no designation of
beneficiary, then to the estate of the deceased Participant.


    f.     Outplacement Benefit. The Corporation shall provide standard
outplacement services at the expense of the Corporation, but not to exceed in
total an amount equal to $5,000, from an outplacement firm selected by the
Corporation. In order to receive outplacement services, the Participant must
begin utilizing the services within 90 days of his or her date of termination.


7.     No Duplication of Benefits. This Policy supersedes any and all prior
policies or practices in effect from time to time relating to severance,
separation or termination pay for the Participant. The acceptance of any
Severance Pay under this Policy shall constitute a waiver of any severance pay
or other severance benefits the Participant would have been entitled to under
any prior policies or practices, any employment or other agreement between the
Corporation and the Participant, and under any other severance policy of the
Corporation.
    
8.     Funding. The Policy shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating assets of the
Corporation for payment of any Severance Pay or Severance Benefits hereunder. No
Participant or other person shall have any interest in any particular assets of
the Corporation by reason of the right to receive Severance Pay or Severance
Benefits under the Policy and any such Participant or any other person shall
have only the rights of a general unsecured creditor of the Corporation with
respect to any rights under the Policy.


9.     Taxation. All Severance Pay and Severance Benefits shall be subject to
federal, state and local tax deductions and withholding for the same.


10.     Non-Exclusivity of Rights. The terms of the Policy shall not prevent or
limit the right of a Participant to receive any base annual salary, pension or
welfare benefit, perquisite, bonus or other payment provided by the Corporation
to the Participant, except for such rights as the Participant may have
specifically waived in writing. Amounts that are vested benefits or which the
Participant is otherwise entitled to receive under any benefit policy or program
provided by the Corporation shall be payable in accordance with the terms of
such policy or program.


11.     Amendment and Termination. This Policy may be amended or terminated by
the Committee acting in its sole discretion at any time; provided that during
the 24-month period following a Change in Control, the Policy may not be amended
or terminated in a manner that is adverse to any Participant without the written
consent of such Participant. In addition, Participants may be added and deleted
by the Committee acting in its sole discretion at any time. No such termination
or amendment shall affect the rights of any individual who is then entitled to
receive Severance Pay at the time of such amendment or termination. Severance
Pay is not intended to be a vested right. The Chief Executive Officer shall have
the right in his sole discretion to interpret the Policy and make all other
determinations he or she deems necessary or advisable for the administration of
the Policy.     


12.    Compliance with IRC Section 409A.   The following provisions shall apply
to this Policy with respect to Section 409A of the Code:


a. The Severance Pay and Severance Benefits are intended to satisfy the
short-term deferral exemption under Treasury Regulation Section
1.409A-1(b)(4) and shall be made not later than the last day of the applicable
two and one-half month period with respect to such payment, within the meaning
of Treasury Regulation Section 1.409A-1(b)(4).


b. If any provision of this Policy (or of any award of compensation, including
equity compensation or benefits) would




--------------------------------------------------------------------------------




cause a Participant to incur any additional tax or interest under Section 409A
of the Code or any regulations or Treasury guidance promulgated thereunder, the
Corporation shall reform such provision to comply with Section 409A of the Code.


c. Notwithstanding any provision to the contrary in this Section 12, if a
Participant is deemed on the date of his or her “separation from service” to be
a “specified employee,” within the meaning of such terms under Section 409A of
the Code, then with regard to any payment or the provision of any benefit that
is required to be delayed in compliance with Section 409A(a)(2)(B) of the Code
such payment or benefit shall not be made or provided (subject to the last
sentence hereof) prior to the earlier of (A) the expiration of the six-month
period measured from the date of the Participant's separation from service or
(B) the date of the Participant's death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 12 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Participant in a lump sum, and any remaining payments and benefits due under
this Policy shall be paid or provided in accordance with the normal payment
dates specified for them herein. 


13.    Parachute Payment Matters.


Notwithstanding any other provision of this Policy, if by reason of Section 280G
of the Code any payment or benefit received or to be received by a Participant
in connection with a Change in Control or the termination of the Participant's
employment (whether payable pursuant to the terms of this Policy (“Policy
Payments”) or any other plan, arrangements or agreement with the Corporation or
an Affiliate (as defined below) (collectively with the Policy Payments, “Total
Payments”)) would not be deductible (in whole or part) by the Corporation, an
Affiliate or other person making such payment or providing such benefit, then
the Policy Payments shall be reduced and, if Policy Payments are reduced to
zero, other Total Payments shall be reduced (in the reverse order in which they
are due to be paid) until no portion of the Total Payments is not deductible by
reason of Section 280G of the Code, provided, however, that no such reduction
shall be made unless the net after-tax benefit received by the Participant after
such reduction would exceed the net after-tax benefit received by the
Participant if no such reduction was made.  The foregoing determination and all
determinations under this Section 13 shall be made by the Accountants (as
defined below).  For purposes of this Section 13, “net after-tax benefit” shall
mean (i) the Total Payments that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income taxes payable with respect to such payments calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to the Participant (based on the rate in effect for such year as set
forth in the Code as in effect at the time of the first payment of the
foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code.  For
purposes of the foregoing determinations, (a) no portion of the Total Payments
the receipt or enjoyment of which the Participant shall have effectively waived
in writing prior to the date of payment of any Policy Payment shall be taken
into account; (b) no portion of the Total Payments shall be taken into account
which in the opinion of the Accountants does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (without regard to
subsection (A)(ii) thereof); (c) the Policy Payments (and, thereafter, other
Total Payments) shall be reduced only to the extent necessary so that the Total
Payments in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code, in the
opinion of the Accountants;  and (d) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Accountants in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.  For purposes of this Section 13, the term “Affiliate” means
the Corporation's successors, any Person whose actions result in a Change in
Control or any company affiliated (or which, as a result of the completion of
the transactions causing a Change in Control shall become affiliated) with the
Corporation within the meaning of Section 1504 of the Code and “Accountants”
shall mean the Corporation's independent certified public accountants serving
immediately prior to the Change in Control, unless the Accountants are also
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, in which case the Corporation shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accountants
hereunder).  For purposes of making the determinations and calculations required
herein, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Accountant's determinations must be made on the basis
of  “substantial authority” (within the meaning of Section 6662 of the Code). 
All fees and expenses of the Accountants shall be borne solely by the
Corporation.
14.     Non-Assignability. Severance Benefits pursuant to the Policy shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge prior to actual receipt thereof by a
Participant; and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt shall be void; and the
Corporation shall not be liable in any manner for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to any
Severance Benefits under this Policy.




--------------------------------------------------------------------------------








15.     Termination of Employment. Nothing in the Policy shall be deemed to
entitle a Participant to continued employment with the Corporation, and the
rights of the Corporation to terminate the employment of a Participant shall
continue as though the Policy were not in effect.


16.     Confidential Information; Nonsolicitation.


a. As a condition of receiving Severance Pay, Participants shall agree to hold,
in a fiduciary capacity for the benefit of the Corporation, all confidential
information regarding the Corporation acquired by the Participant while employed
by the Corporation. This confidential information may include, but is not
limited to, information regarding the Corporation's business practices, trade
secrets, policies, customer lists, contracts, financial and market data,
marketing reports, pricing, business opportunities and other information of a
confidential nature. In consideration of the Severance Benefits received by a
Participant pursuant to this Policy, Participant shall agree and covenant that
he or she (i) shall not use to the Corporation's detriment and (ii) shall not
divulge, publicly or privately, any specified or other such confidential
information regarding any aspect of the Corporation's business acquired during
or as a result of his or her employment with the Corporation. Furthermore, to
the extent that disclosure of any such information is controlled by statute,
regulation or other law, Participant shall agree that he or she is bound by such
laws and that this Policy does not operate as a waiver of any such
non-disclosure requirement.


b. In further consideration of the Severance Benefits received by a Participant
pursuant to this Policy, the Participant shall agree that (i) for a period of 12
months following the effective date of an involuntary termination of the
Participant's employment without Cause, or (ii) for a period of 24 months
following the effective date of an involuntarily termination of the
Participant's employment without Cause within 24 months following a Change in
Control or voluntary termination by the Participant for Good Reason within 24
months following a Change in Control, the Participant will not, either directly
or indirectly, for the Participant or for any third party, except as otherwise
agreed to in writing by the then Chief Executive Officer of the Corporation,
solicit, induce, recruit, or cause any other person who is then employed by the
Corporation to terminate his/her employment for the purpose of joining,
associating, or becoming employed with any business or activity that is engaged
in the casual dining restaurant industry, the family dining restaurant industry
or any other segment of the restaurant industry in which the Corporation may
become involved after the date hereof and prior to the date of any termination
of employment. For purposes of this Policy, “casual dining restaurant industry”
consists of “sit down table service” restaurants serving alcoholic beverages,
with a per guest average guest check within the United States of under $20.00
(adjusted upward each year to recognize Corporation menu price increases). For
purposes of this Policy, “family dining restaurant industry” consists of “sit
down table service” restaurants, with a per guest average guest check within the
United States of under $15.00 (adjusted upward each year to recognize
Corporation menu price increases).


c. In the event of any breach of this Section 16, the Corporation shall be
entitled to injunctive relief, in addition to all other rights it may have at
law or in equity.


17.    Arbitration. Any dispute or claim arising out of or relating to this
Policy shall be settled by final and binding arbitration in accordance with the
Commercial Arbitration rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The fees and expenses of the arbitration panel
shall be shared equally by the Participant and the Corporation. The prevailing
party in any arbitration brought hereunder shall be entitled to an award of
costs (including expenses and attorneys' fees) incurred in such arbitration.


18.     General Provisions.


a.
Governing Law. The terms of the Policy shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws rules.



b.
Invalid Provisions.  If any provision of this Policy is held to be illegal,
invalid, or unenforceable, then such provision shall be fully severable and this
Policy shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
here from.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Policy a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and still be legal, valid or enforceable.

c.
Entire Agreement.  This Policy sets forth the entire understanding of the
parties and supersedes all prior agreements or understandings, whether written
or oral, with respect to the subject matter hereof and all





--------------------------------------------------------------------------------




agreements, acknowledgments, designations and directions of the Participant made
or given under any Corporation policy statement or benefit program.  No terms,
conditions, warranties, other than those contained herein, and no amendments or
modifications hereto shall be binding unless made in writing and signed by the
parties hereto.
d.
Binding Effect.  This Policy shall extend to and be binding upon and inure to
the benefit to the parties hereto, their respective heirs, representatives,
successors and assigns.  This Policy may not be assigned by the Participant, but
may be assigned by the Corporation to any person or entity that succeeds to the
ownership or operation of the business in which the Participant is primarily
employed by the Corporation.

e.
Waiver.  The waiver by either party hereto of a breach of any term or provision
of this Policy shall not operate or be construed as a waiver of a subsequent
breach of the same provision by any party or of the breach of any other term or
provision of this Policy.



f.
Titles.  Titles of the paragraphs herein are used solely for convenience and
shall not be used for interpretation or construing any work, clause, paragraph,
or provision of this Policy.

g.
Counterparts.  This Policy may be executed in two or more counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.



IN WITNESS WHEREOF, the Corporation has caused this Policy to be executed in its
name by its duly authorized officer as of the ___ day of ________, 2011.


 
DineEquity, Inc.


 


By: ___________________________
Name: Julia Stewart
Title: Chairman and Chief Executive Officer


DINEEQUITY, INC.
AMENDED AND RESTATED
EXECUTIVE SEVERANCE AND
CHANGE IN CONTROL POLICY




ACKNOWLEDGMENT




I hereby acknowledge that I have received and read the DineEquity, Inc.
Executive Severance and Change in Control Policy as amended and restated on
____________, 2011. I further acknowledge and agree that the Policy supersedes
and replaces any pre-existing employment agreement or other policy of
DineEquity, Inc. or its affiliates which provides for similar benefits.






                                                
Name:                                Date
Title:                




--------------------------------------------------------------------------------




Exhibit A
    
DineEquity, Inc.


[Officers TBD]




IHOP Business Unit


[Officers TBD]




Applebee's Business Unit


[Officers TBD]








B-5
CH1 6337593v.3
B-1
CH1 6337593v.3
Exhibit B


General Release




1.General Release by Executive.    In consideration of the benefits provided
under the DineEquity, Inc. Amended and Restated Executive Severance and Change
in Control Policy between DineEquity, Inc., a Delaware corporation (the
“Corporation”) and [INSERT EXECUTIVE NAME] ( “Executive”), and subject to
Section 2 below, Executive hereby releases and discharges forever the
Corporation, and each of its divisions, affiliates and subsidiaries, and each of
their present and former directors, officers, employees, trustees, agents,
attorneys, administrators, plans, plan administrators, insurers, parent
corporations, subsidiaries, divisions, related and affiliated companies and
entities, shareholders, members, representatives, predecessors, successors and
assigns, and all persons acting by, through, under or in concert with them
(hereinafter collectively referred to as the “Executive Released Parties”), from
and against all liabilities, claims, demands, liens, causes of action, charges,
suits, complaints, grievances, contracts, agreements, promises, obligations,
costs, losses, damages, injuries, attorneys' fees, and other legal
responsibilities (collectively referred to as “Claims”), of any form whatsoever,
including, but not limited to, any claims in law, equity, contract, tort, or any
claims under the California Labor Code, the California Civil Code, the
California Business and Professions Code, the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers Benefit Protection Act of 1990 (29
U.S.C. §§ 621, et seq.), the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act of 1974, or any other local ordinance or federal or state
statute, regulation or constitution, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, which Executive or Executive's successors
in interest now own or hold, or have at any time heretofore owned or held, or
may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the date of execution of this Agreement, and without
limiting the generality of the foregoing, from all claims, demands and causes of
action based upon, relating to, or arising out of: (a) Executive's employment
relationship with the Corporation and/or any of the Executive Released Parties
and the termination of that relationship; (b) Executive's relationship as a
shareholder, optionholder or holder of any interest whatsoever in any of the
Executive Released Parties; (c) Executive's relationship with any of the
Executive Released Parties as a member of any boards of directors; and (d) any
other type of relationship (business or otherwise) between Executive and any of
the Executive Released Parties.
2.Exclusions from General Release.    Notwithstanding the generality of Section
1, Executive does not release the following claims and rights:
(a)
Executive's rights under this Agreement;

(b)
Executive's rights as a shareholder and option holder in the Corporation;

(c)
any claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;





--------------------------------------------------------------------------------




(d)
claims to continued participation in certain of the Corporation's group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA or
the comparable California law known as Cal-COBRA;

(e)
any rights vested prior to the date of Executive's termination of employment to
benefits under any Corporation-sponsored retirement or welfare benefit plan;

(f)
Executive's rights, if any, to indemnity and/or advancement of expenses pursuant
to applicable state law, the Corporation's articles, bylaws or other corporate
governance documents, and/or to the protections of any director' and officers'
liability policies of the Corporation or any of its affiliates; and

(g)
any other right that may not be released by private agreement.

(collectively, the “Executive Unreleased Claims”).


3.Rights Under the ADEA.    Without limiting the scope of the foregoing release
of Claims in any way, Executive certifies that this release constitutes a
knowing and voluntary waiver of any and all rights or claims that exist or that
Executive has or may claim to have under ADEA. This release does not govern any
rights or claims that might arise under the ADEA after the date this Agreement
is signed by the parties. Executive acknowledges that: (a) the consideration
provided pursuant to this Agreement is in addition to any consideration that he
would otherwise be entitled to receive; (b) he has been and is hereby advised in
writing to consult with an attorney prior to signing this Agreement; (c) he has
been provided a full and ample opportunity to review this Agreement, including a
period of at least 21 days within which to consider it; (d) to the extent that
Executive takes less than 21 days to consider this Agreement prior to execution,
Executive acknowledges that he had sufficient time to consider this Agreement
with counsel and that he expressly, voluntarily and knowingly waives any
additional time; and (e) Executive is aware of his right to revoke this
Agreement at any time within the seven-day period following the date on which he
executes the Agreement and that the Agreement shall not become effective or
enforceable until the calendar day immediately following the expiration of the
seven-day revocation period (the “Effective Date”). Executive further
understands that he shall relinquish any right he has to the consideration
specified in this Agreement if he exercises his right to revoke it, and shall
instead receive only such consideration as provided in his Employment Agreement.
Notice of revocation must be made in writing and must be received by the Senior
Vice President, Human Resources of the Corporation, no later than 5:00 p.m.
(Pacific Time) on the seventh calendar day immediately following the date on
which Executive executes this Agreement.
4.Unknown Claims.    It is further understood and agreed that Executive waives
all rights under Section 1542 of the California Civil Code and/or any statute or
common law principle of similar effect in any jurisdiction with respect to any
Claims other than the Executive Unreleased Claims. Section 1542 reads as
follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims which Executive does not know or suspect to exist
in Executive's favor at the time of execution hereof, and that the general
release agreed upon contemplates the extinguishment of any such claims.
5.Covenant Not To Sue.    Executive represents and covenants that he has not
filed, initiated or caused to be filed or initiated, any Claim, charge, suit,
complaint, grievance, action or cause of action against the Corporation or any
of the Executive Released Parties. Except to the extent that such waiver is
precluded by law, Executive further promises and agrees that he will not file,
initiate, or cause to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any Claim, demand, or cause of action released herein, nor shall Executive
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action or proceeding regarding any of the Executive Released Parties,
whether before a court or administrative agency or otherwise, unless required to
do so by law. The parties acknowledge that this Agreement will not prevent the
Executive from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that Executive acknowledges and agrees that any Claims by Executive, or
brought on his behalf, for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) would be and hereby
are barred.
6.No Assignment.    Executive represents and warrants that he has made no
assignment or other transfer, and covenants that he will make no assignment or
other transfer, of any interest in any Claim which he may have against the
Executive Released Parties, or any of them.




--------------------------------------------------------------------------------




7.Indemnification of Executive Released Parties.    Executive agrees to
indemnify and hold harmless the Executive Released Parties, and each of them,
against any loss, claim, demand, damage, expenses, or any other liability
whatsoever, including reasonable attorneys' fees and costs resulting from: (a)
any breach of this release by Executive or Executive's successors in interest;
(b) any assignment or transfer, or attempted assignment or transfer, of any
Claims released hereunder; or (c) any action or proceeding brought by Executive
or Executive's successors in interest, or any other, if such action or
proceeding arises out of, is based upon, or is related to any Claims, demands,
or causes of action released herein; provided, however, that this
indemnification provision shall not apply to any challenge by Executive of the
release of claims under the ADEA, Title VII, or similar discrimination laws, and
any right of the Release Parties to recover attorneys' fees and/or expenses for
such breach shall be governed by applicable law. It is the intention of the
parties that this indemnity does not require payment as a condition precedent to
recovery by any of the Executive Released Parties under this indemnity.
8.Non-Disparagement by Executive.    Executive agrees not to publish or
disseminate, directly or indirectly, any statements, whether written or oral, or
other verbal or non-verbal communications that clearly communicate an
affirmative or negative response to a question or statement, that are or could
be harmful to or reflect negatively on any of the Executive Released Parties
and/or their businesses, or that are otherwise disparaging of any of the
Executive Released Parties and/or their businesses, or any of their past or
present or future officers, directors, employees, advisors, or agents in their
capacity as such, or any of their policies, procedures, practices,
decision-making, conduct, professionalism or compliance with standards. For
avoidance of doubt, statements by Executive, which Executive reasonably and in
good faith believes to be accurate and truthful, made to the Corporation, or its
subsidiaries, affiliates or representatives pursuant to Executive's obligations
under Section 10 hereof shall not be deemed a violation of this Section 8.
9.Cooperation.    Executive agrees to cooperate fully with the Corporation and
its subsidiaries and affiliates in transitioning his duties in response to
reasonable requests for information about the business of the Corporation or its
subsidiaries or affiliates or Executive's involvement and participation therein;
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Corporation or its
subsidiaries or affiliates which relate to event or occurrences that transpired
while Executive was employed by the Corporation; and in connection with any
investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by the
Corporation. Executive's full cooperation shall include, but not be limited to,
being available to meet and speak with officers or employees of the Corporation
and/or its counsel at reasonable times and locations, executing accurate and
truthful documents, appearing at the Corporation's request as a witness at
depositions, trials or other proceedings without the necessity of a subpoena,
and taking such other actions as may reasonably be requested by of the
Corporation and/or its counsel to effectuate the foregoing. In requesting such
services, the Corporation will consider other commitments that Executive may
have at the time of the request, and Executive's availability and obligations
under this Section shall in all instances reasonably be subject to Executive's
other commitments. The Corporation agrees to reimburse Executive for any
reasonable, out-of-pocket travel, hotel and meal expenses incurred in connection
with Executive's performance of obligations pursuant to this Section for which
Executive has obtained prior, written approval from the Corporation, and the
Corporation shall pay Executive $200.00 per hour for any services performed by
Executive at the request of the Corporation pursuant to this Section 9.
10.Truthful Testimony; Notice of Request for Testimony.    Nothing in this
Agreement is intended to or shall preclude either party from providing testimony
that such party reasonably and in good faith believes to be truthful in response
to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Executive shall
notify the Corporation in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least 10 days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the
Corporation a reasonable opportunity to challenge the subpoena, court order or
similar legal process. Moreover, nothing in this Agreement shall be construed or
applied so as to limit any person from providing candid statements that such
party reasonably and in good faith believes to be truthful to any governmental
or regulatory body or any self-regulatory organization.


DATE                    EXECUTIVE


__________________            ____________________________








